               Case 2:19-cv-01717-JLR Document 1 Filed 10/24/19 Page 1 of 4




             United States District Court
                                                      No.    2:19-cv-1717
            Western District of Washington

               Rickey P. Moore, Plaintiff,
                                                      Complaint
                           vs.

                United States, Defendant.


 1

 2          Plaintiff Rickey P. Moore brings this action against the United States and makes the

 3   following allegations and complaints:

 4

 5                                              I. PARTIES

 6          1. Plaintiff Rickey P. Moore is an individual residing in Federal Way, King County,

 7              Washington.

 8          2. Defendant United States is the United States of America.

 9

10

11


                                                                                      917 S 10th St
                                                                                Tacoma, WA 98405
                                                                                     253-905-8415
                                                                          vitaliy@kertchenlaw.com
                                                                             www.kertchenlaw.com
     Complaint - Page 1 of 4
              Case 2:19-cv-01717-JLR Document 1 Filed 10/24/19 Page 2 of 4



 1                                    II. JURISDICTION AND VENUE

 2         1. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question) and § 1346

 3             (United States as defendant). The plaintiff resides within the Western District of

 4             Washington. This Court has venue under 28 U.S.C. § 1391(e)(1).

 5

 6                                              III. FACTS

 7         1. In 1972, Mr. Moore was convicted of misdemeanor battery on a police officer in San

 8             Bernardino, CA.

 9         2. In 2018, Mr. Moore attempted to purchase a firearm in Washington state. The

10             FBI/NICS denied Mr. Moore’s attempt.

11         3. RCW 9.41.010(8) defines “felony” as “any felony offense under the laws of this state

12             or any federal or out-of-state offense comparable to a felony offense under the laws of

13             this state.” Mr. Moore’s conviction for misdemeanor battery on a police officer in CA

14             is equivalent in WA to a conviction for assault 3, a class C felony, under RCW

15             9A.36.031. This made Mr. Moore a prohibited person under WA state law.

16         4. In December 2018, Mr. Moore had his WA state firearm rights restored under RCW

17             9.41.040(4) by the King County Superior Court.

18         5. Subsequent to having his WA state firearm rights restored, Mr. Moore attempted

19             another purchase.

20         6. The FBI/NICS denied this purchase also. Mr. Moore appealed the denial, and the

21             FBI/NICS mailed a response stating that Mr. Moore is prohibited by federal law

22             because he has a felony conviction in CA for battery on a police officer.

                                                                                      917 S 10th St
                                                                                Tacoma, WA 98405
                                                                                     253-905-8415
                                                                          vitaliy@kertchenlaw.com
                                                                             www.kertchenlaw.com
     Complaint - Page 2 of 4
              Case 2:19-cv-01717-JLR Document 1 Filed 10/24/19 Page 3 of 4



 1         7. Included with the FBI/NICS’s response was a copy of Mr. Moore’s CA rap sheet.

 2         8. Mr. Moore’s CA rap sheet is contradictory because it lists his conviction for assault

 3             on a police officer as a felony in one place, but as a misdemeanor in another place.

 4         9. The NTN # from this transaction is 100XPBDFM.

 5         10. Mr. Moore has taken significant efforts to contact the relevant agencies in CA to

 6             provide for more documentation regarding the classification of his conviction.

 7         11. Due to the age of the case, there are no documents available from any agencies

 8             besides the rap sheet.

 9         12. It is Mr. Moore’s contention, based on his memory, that his conviction in CA was

10             classified as a misdemeanor.

11         13. In light of the contradiction posed by the CA rap sheet and the failure to resolve this

12             contradiction, the FBI/NICS’s denial is wrongful. The correct result of this

13             transaction should have been an unresolved delay.

14

15                                       IV. CAUSES OF ACTION

16         1. 18 U.S.C. § 925A grants a cause of action to an individual wrongfully denied on a

17             firearm transaction. The FBI/NICS erroneously denied Mr. Moore’s firearm

18             transaction.

19

20                                        V. REQUESTED RELIEF

21         1. That the Court order the FBI/NICS to put the transaction into proceed or delay status.



                                                                                       917 S 10th St
                                                                                 Tacoma, WA 98405
                                                                                      253-905-8415
                                                                           vitaliy@kertchenlaw.com
                                                                              www.kertchenlaw.com
     Complaint - Page 3 of 4
              Case 2:19-cv-01717-JLR Document 1 Filed 10/24/19 Page 4 of 4



 1         2. That the Court prohibit FBI/NICS from denying Mr. Moore on this specific basis in

 2             the future.

 3         3. That the Court award Mr. Moore his attorney’s fees and costs.

 4         4. Any other legal or equitable relief as the Court sees fit.

 5

 6         Respectfully submitted,
 7
 8
 9
10         ____________________
11         Vitaliy Kertchen WSBA#45183
12         Attorney for Mr. Moore
13         Date: 10/24/19




                                                                                       917 S 10th St
                                                                                 Tacoma, WA 98405
                                                                                      253-905-8415
                                                                           vitaliy@kertchenlaw.com
                                                                              www.kertchenlaw.com
     Complaint - Page 4 of 4
